      Case 1:12-cv-10601-IT Document 463 Filed 01/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA, et al.,
ex rel. MICHAEL BAWDUNIAK,

                              Plaintiff-Relator,       Civil Action No. 12-10601-IT

                        vs.

BIOGEN IDEC INC.,

                                   Defendant.


               THE PARTIES’ JOINT STATEMENT REGARDING
                 THE COURT’S NOVEMBER 4, 2020 ORDER

               Pursuant to the Court’s order at the November 4, 2020 status conference

(see ECF No. 462), Relator Michael Bawduniak and Defendant Biogen Inc. (together

with Relator, the “Parties”) have met and conferred regarding expert discovery and

whether the Court’s Third Amended Scheduling Order (“Scheduling Order”, ECF

No. 454) should be adjusted. The Scheduling Order currently provides that expert

discovery shall be completed by July 27, 2021, and that any summary judgment motions

shall be filed by August 26, 2021.

               The Parties inform the Court that any potential summary judgment

motions they may file may rely on expert testimony. As a result, the Parties do not

believe the Third Amended Scheduling Order should be adjusted at this time. To the

extent a party wishes to amend the Third Amended Scheduling Order, that party will

make a timely request to the Court.
      Case 1:12-cv-10601-IT Document 463 Filed 01/19/21 Page 2 of 2




Dated: January 19, 2021


 GREENE LLP                                            ROPES & GRAY LLP


 By /s/ Thomas M. Greene                               By   /s/ Kirsten V. Mayer
 Thomas M. Greene (BBO #210020)                                Kirsten V. Mayer
 Michael Tabb (BBO #491310)
 One Liberty Square, Suite 1200                        Prudential Tower
 Boston, MA 02109                                      800 Boylston Street
 (617) 261-0040                                        Boston, MA 02199-3600
 tgreene@greenellp.com                                 (617) 474-1000
 matabb@greenellp.com                                  kirsten.mayer@ropesgray.com

 Counsel for Relator-Plaintiff Michael Bawduniak,      Evan R. Chesler (admitted pro hac vice)
 on behalf of the United States of America; State of   Rachel G. Skaistis (admitted pro hac vice)
 California; State of Connecticut; State of Georgia;   Michael P. Addis (admitted pro hac vice)
 State of Illinois; Commonwealth of Massachusetts;     Brittany L. Sukiennik (admitted pro hac vice)
 State of New Jersey; State of New York; State of      CRAVATH, SWAINE & MOORE LLP
 North Carolina; State of Tennessee; State of          Worldwide Plaza
 Texas; and State of Wisconsin                         825 Eighth Avenue
                                                       New York, New York 10019
                                                       (212) 474-1000
                                                       echesler@cravath.com

                                                       Counsel for Defendant Biogen Inc.




                                               2
